Citation Nr: 0330028	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  01-08 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from November 1975 to December 
1978.

This case came to the Board of Veterans' Appeals (Board), 
initially, from an August 2000 decision by the Phoenix, 
Arizona, Regional Office (RO).


REMAND

The veteran claimed entitlement to service connection for a 
back disorder soon after separation from service.  That claim 
was denied in June 1979, he did not appeal, and the decision 
became final.  He sought to reopen the claim, but a February 
1985 RO decision denied the claim.  In a September 2002 
decision, the Board determined that new and material evidence 
had been received with which to reopen the claim, and did so, 
but then determined that the preponderance of the evidence of 
record was against granting service connection.

The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  A March 2003 
motion, filed jointly by the veteran's counsel and the VA 
General Counsel, sought remand of the case to the Board 
because (1) the Board's rationale for concluding that the 
veteran had been provided adequate notice under the Veterans 
Claims Assistance Act of 2000 was inadequate; (2) the Board 
applied an incorrect standard to determine that the 
presumption of soundness was rebutted; and (3) the May 2000 
VA examination may not have included a review by the examiner 
of the veteran's service medical records.  In an April 2003 
order, the Court granted the motion and vacated so much of 
the Board's September 2002 decision that denied service 
connection for residuals of a low back injury.

Under the present state of the record, new and material 
evidence has been received with which to reopen the claim, 
and the claim is to be reviewed on the merits.  In connection 
therewith, the veteran has submitted additional medical 
evidence-a July 2003 examination report by Boris Stojic, 
MD-and has requested that his records be obtained from the 
Social Security Administration.  In addition, the veteran has 
claimed to have suffered low back pain since service, but 
there is a paucity of medical evidence of record 
corroborating that claim.  Hence, the appellant should be 
afforded the opportunity to identify the custodians of 
medical records that show treatment since service for low 
back pain.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must notify the veteran as 
follows:

a.  The evidence needed to 
substantiate his claim is medical 
evidence that he has a current back 
disability which is linked, by 
medical evidence, to an injury or 
disease incurred in service or to 
the in-service aggravation of a 
preexisting back disorder.

b.  It is the veteran's 
responsibility, and his alone, to 
provide the foregoing evidence, but 
VA will make reasonable efforts to 
obtain relevant evidence, such as VA 
and non-VA medical records, 
employment records, or records from 
government agencies, if he 
identifies the custodians thereof, 
and VA will notify him of evidence 
he identified that could not be 
obtained so that he may obtain the 
evidence himself and submit it.

c.  The veteran has one year to 
submit the evidence needed to 
substantiate his claim, or to 
identify for VA the custodians of 
such evidence so that VA may attempt 
to obtain it.  His appeal will 
remain in abeyance for one year or 
until he indicates in writing that 
there is no additional evidence he 
wishes to have considered, and that 
he wishes to waive any remaining 
time period provided under 38 
U.S.C.A. § 5103 (West 2002).  
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 
02-7007-10, 2003 U.S. LEXIS 19540 
(Fed. Cir. Sep. 22, 2003)..  

2.  The RO must obtain the veteran's 
records from the Social Security 
Administration.

3.  The veteran must identify all VA and 
non-VA health care providers who have 
treated him for back pain since 1978, and 
the RO must attempt to obtain records of 
that treatment.  If the records 
identified by the veteran cannot be 
secured he must be notified and offered 
an opportunity to submit those records 
himself.

4.  Upon completion of the evidentiary 
development prescribed above, the veteran 
must be afforded a VA examination to 
determine the nature and etiology of any 
current back disability.  The examiner 
must review the claim file, including 
service medical records as well as this 
decision, and indicate in the report that 
such a review was conducted.  The 
examiner must opine whether it is at 
least as likely as not that any diagnosed 
back disability is related to the 
veteran's military service.  The examiner 
must distinguish objective evidence from 
that that is purely subjective.  A 
rationale for any opinion offered must be 
provided.

5.  Upon completion of the foregoing 
development, the RO must review all of 
the evidence of record, including that 
recently submitted by the veteran, and 
adjudicate the issue of service 
connection for residuals of a low back 
injury.  If the decision is unfavorable, 
the RO must issue a Supplemental 
Statement of the Case in accord with 
38 C.F.R. §§ 19.31 and 19.38 (2003).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


